United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4036
                                    ___________

Brian P. Crocker,                     *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
John Wetlaufer, employed as State of * Southern District of Iowa.
Iowa Revenue Agent; Norine E.         *
Canney, owner of Shamrock             * [UNPUBLISHED]
Construction Co.,                     *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: December 6, 2005
                                 Filed: December 8, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Brian P. Crocker appeals from orders of the district court1 (1) dismissing his 42
U.S.C. § 1983 action against John Wetlaufer and Norine Canney, and (2) denying his
Federal Rule of Civil Procedure 52(b) post-judgment motion to amend or enlarge the
district court’s findings. The district court’s orders were decided on grounds that


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
Crocker received a full and fair opportunity to litigate in garnishment proceedings in
Iowa state court in 2002, and res judicata bars issues that were or could have been
asserted in those proceedings, including those being asserted in the case at bar. We
note that, in a 2003 state-court action that Crocker brought against Canney, the Iowa
courts precluded him from relitigating similar issues on the ground that they could
have been asserted in the prior garnishment proceedings. We therefore agree with the
district court’s reasoning and conclusions in the present case. See Allen v. McCurry,
449 U.S. 90, 96, 104 (1980) (federal courts afford state-court judgments preclusive
effect in § 1983 cases whenever the state courts themselves would do so, provided the
adjudicating court acted within its proper jurisdiction and the parties had a full and fair
opportunity to litigate the federal claim). The orders of the district court are affirmed.
See 8th Cir. R. 47B.
                         ______________________________




                                           -2-